Citation Nr: 0530556	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  02-17 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for a chronic skin disability of the buttocks and posterior 
thighs.

2.  Entitlement to service connection for anemia.


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from May 1980 to May 1992.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal of a July 2002 rating decision rendered by the 
Hartford, Connecticut, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which assigned a noncompensable 
rating for the veteran's service-connected skin disability, 
effective May 23, 1992.  

In December 2003, the Board remanded the issue of entitlement 
to higher evaluation for the veteran's service-connected skin 
disability to the RO for further action.  Thereafter, a 
higher disability evaluation of 10 percent, effective May 23, 
1992, was assigned.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that a rating decision issued subsequent to a notice 
of disagreement which grants less than the maximum available 
rating does not "abrogate the pending appeal."  AB v. 
Brown, 6 Vet. App. 35, 38 (1993).  Therefore, the veteran's 
appeal of the initial disability rating assigned for her 
service-connected skin disability remains open.

The veteran also appeals a September 2003 rating action that 
denied service connection for anemia.  This issue is 
addressed in the REMAND that follows the order section of the 
decision.

The Board also notes that the veteran was provided a 
statement of the case in August 2005 addressing the issue of 
entitlement to service connection for a gynecological 
disability with leiomyoma.  In the cover letter sent with the 
statement of the case, she was informed of the requirement 
that she submit a substantive appeal to perfect her appeal 
with respect to this new issue.  The claims folders contain 
no subsequent statement from the veteran addressing this 
issue.  Therefore, the Board has concluded that the veteran 
is not currently seeking appellate review with respect to 
this issue.


FINDINGS OF FACT

1.  The veteran's service-connected skin disability is 
manifested by periodic painful rashes with occasional 
blisters of the buttocks and posterior thighs.  

2.  The veteran's service-connected skin disability has not 
been productive of constant itching, extensive lesions, 
disfigurement, nervous or systemic manifestations; it 
involves less than 5 percent of the body and no exposed 
areas; and it has not necessitated systemic therapy such as 
corticosteroids or other immunosuppressive drugs.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
veteran's service-connected skin disorder have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.118, Diagnostic 
Code 7806 (2002); 38 C.F.R. §§ 4.7, 4.118, Diagnostic Code 
7806 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) [codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)] and the regulations implementing it provide that 
VA will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in her possession that 
pertains to the claim.

The record reflects that through a letter dated in March 
2004, the veteran was informed of the evidence and 
information necessary to substantiate her claim for a higher 
initial disability evaluation for her service-connected skin 
condition, the information required of her to enable VA to 
obtain evidence in support of her claim, the assistance that 
VA would provide to obtain evidence in support of her claim, 
and the evidence that she should submit if she did not desire 
VA to obtain such evidence on her behalf.  Although the RO 
has not specifically requested the appellant to submit all 
pertinent evidence in her possession, it has informed her of 
the evidence that would be pertinent and requested her to 
submit such evidence.  After notice was provided, the veteran 
was provided ample time to submit or identify pertinent 
evidence.  Therefore, to this extent the Board is satisfied 
that VA has complied with the notice requirements of the VCAA 
and the implementing regulations.

The record also reflects that VA assisted the veteran by 
obtaining available service medical records and post-service 
treatment records.  In addition, she has been afforded 
appropriate examinations.  The veteran has not identified any 
available, outstanding evidence that could be obtained to 
substantiate the claim for a higher initial evaluation for 
her service-connected skin disability.  The Board is also 
unaware of any such available evidence.  In sum, the Board is 
satisfied that VA has complied with the duty to assist 
provisions of the VCAA and the implementing regulations.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at 
the time" that, or "immediately after," VA receives a 
complete or substantially complete application for VA-
administered benefits.  Pelegrini v. Principi, 18 Vet. App. 
112, 119 (2004).  The Court further held that VA failed to 
demonstrate that, "lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant, see 38 U.S.C.A. § 
7261(b)(2) (as amended by the Veterans Benefits Act of 2002, 
Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing 
that "[i]n making the determinations under [section 
7261(a)], the Court shall . . . take due account of the rule 
of prejudicial error")." Id. at 121.

In the case at hand, the veteran's claim was initially 
adjudicated before the provision of complete VCAA 
notification.  Following provision of the required notice and 
completion of all indicated development of the record, the RO 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the RO on the merits of the claim would have been different 
had complete VCAA notice been provided before the initial 
adjudication of the claim.  Therefore, the Board is satisfied 
that any procedural errors in the RO's development and 
consideration of the claim were insignificant and non 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993).

Accordingly, the Board will address the merits of the 
veteran's claim. 


Evidentiary Background

Service medical records are essentially negative relative to 
a skin condition except that while undergoing treatment for 
an unrelated condition in late 1991, the veteran reported 
problems with dry skin that were responsive to the use of 
Eucerin cream.  No skin abnormality was revealed by physical 
examination.  The veteran's March 1992 separation examination 
reflected no complaints of any skin abnormality.  Clinical 
evaluation showed normal skin.

On VA examination in 1992, the veteran complained of an 
intermittent rash on her buttocks and thighs.  Physical 
examination showed multiple small nevi over the chest and 
upper arms.  There were 0.5 to 1.0 centimeter superficial 
scars and a 1-2 millimeter abrasion which she stated was just 
breaking out on the buttocks and posterior thighs.  These 
reportedly occurred about every two weeks and left pigmented 
scars.  She reported that she had been seen in the service 
for this problem.  Chronic dermatitis of the buttocks was 
diagnosed.

VA outpatient treatment records show, in August 1992, that 
the veteran had complaints of a chronic rash of the buttocks 
and thighs since January 1992.  She stated that it started as 
a sore that scarred and pigmented.  In September 1992, a 
healing, excoriated rash on the buttocks was shown.  There 
was no sign of infection.  A rash was assessed with the 
notation that hydrocortisone cream might help.

Private treatment records dated from January 1994 to March 
1994 show that the veteran complained of an 18-month history 
of a skin rash.  She reported irritation and itching.  

The report of a May 1994 VA physical examination during a 
period of hospitalization notes that the veteran had multiple 
small nevi over her chest, upper arms, buttocks, and 
posterior thighs.  They were noted to measure between .52 and 
1 centimeter and were described as pigmented superficial 
scars.  

In April 1997, the veteran was afforded another VA 
compensation and pension examination.  She complained of 
itchy spots on her buttocks.  This problem tended to recur, 
but had not been severe in recent months.  A total body skin 
examination revealed several follicular erythematous papules 
over the buttocks.  There was no sign of infection.  
Additionally, the veteran was noted to have multiple slightly 
atypical nevi over the trunk and upper extremities.  None of 
these were suspected to be melanoma.  The veteran was given a 
prescription for Cleocin solution and advised to return to 
the Dermatology Clinic as needed.  

During VA examination in July 2000, the veteran reported that 
she developed a rash on her buttocks that began as small 
blisters in 1992.  These blisters were non pruritic and 
subsequently became scabs.  She was initially told that these 
were due to panty hose and sitting on plastic seats.  No 
specific treatment was given because of her pending discharge 
from service.  Following service, she was diagnosed with 
folliculitis which was treated with surgical soap and Cleocin 
solution.  While her rash had cleared, the veteran reported 
that it intermittently returned with its last occurrence in 
October 1999.  The rash lasted for approximately two weeks.  
At that time, she just used plain alcohol.   

Physical examination revealed no rash.  The examiner felt 
that her skin appeared quite normal.  There were barely 
visible, mild hypopigmented areas on her buttocks.  There 
were no systemic or nervous manifestations.  Diagnoses of 
normal skin and history of recurrent folliculitis secondary 
to nonporous clothing or seating were rendered.   

Similar findings were noted during VA examination in April 
2001.  She reported that her rash occurred 4 to 5 times per 
year.  It was not itchy, but was sore and burned.  The rash 
occurred only on her buttocks.  The examiner noted four .5 to 
1.0 centimeter oval pink macules on the right inferior 
buttock.  Two of these had a collarette of scale clustered 
together in a 4-centimeter patch.  One macule had serous 
crusting inferiorly.  There were no pustules or blisters.  
There was no sign of excoriation.  The veteran was not 
systemically ill.  There was no hyperpigmentation or 
hypopigmentation scars.  The examiner opined that the veteran 
likely had superficial erosions that were currently healing.  
These could have occurred from folliculitis or secondary to 
prurigo.  It was definitely possible that the veteran's 
present condition originated in 1991 during service.  

A report from a private physician, dated in September 2001, 
shows that the veteran had a history of a skin rash 
developing in 1991 which "comes and goes."  It had been 
identified as folliculitis and the veteran had been told that 
it was secondary to sitting on plastic chairs and wearing 
panty hose.  There were 2 to 3 nevi of the upper back and 
folliculitis on the buttocks with erythema and pustules.  In 
October 2001, it was noted that the folliculitis had cleared 
and was less painful with medication.  

In July 2002, the Board issued a decision granting service 
connection for the veteran's skin disability.  By rating 
action in July 2002, the RO assigned a noncompensable 
disability evaluation effective from May 23, 1992, the day 
following the veteran's separation from active duty.  The 
veteran appealed the initial disability evaluation assigned.  

The veteran was afforded another VA examination in October 
2002.  She reported that she had been treated with a 
multitude of topical ointments and phisohex washes daily.  
She had been on antibiotics for as long as 30 days at a time.  
Her rash reportedly occurred daily with no associated fevers, 
chills, or pruritus.  The rash was described as painful as it 
was localized on her buttocks and she sat most of the day at 
work.  When the rash exacerbates, she remained at home and 
wore no underwear or pantyhose.  Examination of her buttocks 
revealed small, raised vesicles bilaterally.  Some had a 
small amount of drainage.  They were nontender to palpitation 
and hyperpigmented in color without scarring or keloid 
formation.  There was no ulceration or tissue breakdown.  The 
rash was not seen on her posterior thighs or any other part 
of her body.  The assessment was chronic folliculitis that 
would need continuous treatment during periods of 
exacerbation.  

Subsequent outpatient treatment records show treatment for 
folliculitis of the buttocks.  In February 2004, it was noted 
that her folliculitis was sometime painful, but not itchy.  
There was no discharge, but occasionally it blistered.  While 
she used a lot of antibiotics and creams, they did not work.  

On a March 2004 Statement in Support of Claim, the veteran 
opined that her service-connected skin disability affected 
more than 5 percent of her body.  The disability affected her 
sex life.  It was repulsive for her to look at her buttocks.  
She asserted that her buttocks were covered with painful 
blisters that exfoliated pus.  When at its worse, her 
buttocks stuck to her underwear after she sat for a long 
length of time.  This resulted in scarring.  Anything other 
than white cotton irritated her skin.  She would have a 
reaction if her clothing were washed with certain laundry 
detergents.  She had used antibiotics and every topical wash 
available in her area, but nothing cured her condition.  She 
was recently given a prescription for an ultra violet lamp.  

In February 2005, the veteran was afforded a VA examination 
to assess the severity of her service-connected skin 
disability.  She complained of itchy bumps on her buttocks, 
back, and scalp.  Physical examination revealed erythematous 
papules measuring 3 to 4 millimeters with a rim of scaling 
and central crusts on her buttocks and within the 
intergluteal cleft.  In particular, there were three 
folliculitis lesions on the buttocks with no scarring and no 
alopecia.  The assessment was folliculitis. 

As the February 2005 was incomplete, the veteran was asked to 
appear for another VA examination.  She refused to be 
reevaluated.  However, the veteran did answer questions posed 
by the VA examiner via telephone in March 2004.  It was felt 
that the veteran's folliculitis involved the scalp (4 percent 
of her body), back of the neck (1 percent of her body), upper 
back to the scapula (4 percent of her body), and buttocks (5 
percent of her body).  There were exfoliation of the scalp 
and buttocks; and exudation, itching, and crusting of the 
upper back.  There were no nervous or systemic manifestations 
of the veteran's service-connected skin condition.  However, 
there was some mild to moderate scarring from her lesions.  
The veteran reported that her back and buttock lesions had 
been constant and persistent.  The scalp involvement started 
in November 2004.  The veteran was able to work as an 
accountant.  

By rating action in June 2005, the disability evaluation 
assigned for the veteran's chronic skin disorder of the 
buttocks and posterior thighs was increased to 10 percent, 
effective from May 23, 1992.  


Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2003).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

In every instance in which the Rating Schedule does not 
provide for a noncompensable evaluation under a particular 
Diagnostic Code, a noncompensable evaluation shall be 
assigned when the requirements for a compensable evaluation 
are not met. 38 C.F.R. § 4.31.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

The evaluation of the same disability under various diagnoses 
is to be avoided.  38 C.F.R. § 4.14.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria for that rating.  
Otherwise the lower rating will be assigned.  38 C.F.R. § 
4.7.

The rule from Francisco v. Brown, 7 Vet. App. 55, 58 (1994) 
(Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance.) is not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  Rather, at the time 
of an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts found-a practice 
known as "staged" ratings.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  

During the pendency of this claim, the schedular criteria for 
the evaluation of skin disabilities were amended.  These 
changes are effective from August 30, 2002.  67 Fed. Reg. 
49,590-49,599 (July 31, 2002) (to be codified as amended at 
38 C.F.R. § 4.118).  Because the revised regulations 
expressly stated an effective date and contained no provision 
for retroactive applicability, it is evident that the 
Secretary intended to apply those regulations only as of the 
effective date.  See Allin v. Brown, 6 Vet. App. 207, 211 
(1994); see also VAOPGCPREC 7-2003 (November 19, 2003) (Most 
statutes and regulations liberalizing the criteria for 
entitlement to a benefit may be applied to pending claims 
because they would affect only prospective relief).  
Accordingly, for any date prior to August 30, 2002, the 
revised skin rating criteria may not be applied to this 
claim.  

The veteran's service-connected skin disability has been 
rated under Diagnostic Code 7806.  Eczema or dermatitis is 
rated under Diagnostic Code 7806.  Under the present version 
of these criteria, a 30 percent evaluation is authorized for 
eczema or dermatitis affecting 20 to 40 percent of the entire 
body or 20 to 40 percent of the exposed areas; or where 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs are required for a total duration of 
six weeks or more, but not constantly, during the past 12 
month period.  A 10 percent disability evaluation is 
warranted for disability that affects at least 5 percent, but 
less than 20 percent, of the entire body, or at least 5 
percent, but less than 20 percent of the exposed areas of the 
body; or where intermittent systemic therapy such as 
corticosteroids or other immunosuppressive are required for a 
total duration of less than six weeks during the past 12-
month period.  A noncompensable evaluation is appropriate 
when less than 5 percent of the entire body or less than 5 
percent of the exposed areas of the body are affected; and no 
more than topical therapy has been required during the past 
12 month period.  Under the present version of Diagnostic 
Code 7806, disability may also be rated as disfigurement of 
the head, face, or neck or scars depending upon the 
predominant disability.  38 C.F.R. § 4.118 (2005).

Under the prior version of Diagnostic Code 7806, a 30 percent 
disability rating is appropriate with exudation or itching 
constant, extensive lesions, or marked disfigurement.  A 10 
percent disability evaluation is appropriate with 
exfoliation, exudation, or itching, if involving an exposed 
surface or extensive area.  A noncompensable evaluation is 
warranted for the disability if there is slight, if any 
exfoliation, exudation, or itching, and the disability 
involves a nonexposed surface or small area.  38 C.F.R. 
§ 4.118 (2002).
 

Analysis

After a review of the evidence, the Board finds that a rating 
in excess of 10 percent is not warranted for the veteran's 
service-connected skin disorder under the prior version of 
Diagnostic Code 7806.  In particular, the evidence does not 
show constant exudation or itching, extensive lesions, or 
marked disfigurement.  The evidence prior to August 30, 2002, 
shows that the veteran periodical developed a rash on her 
buttocks and posterior thighs with small residual scars and 
itching.  However, there was no sign of infection in 1992 or 
1997.  In July 2000, a VA examiner found that the veteran's 
skin appeared quite normal and there were no systemic or 
nervous manifestations of a skin condition.  During that 
examination, the veteran reported that her last outbreak had 
been in October 1999.  Similarly, while noted to have several 
macules during examination in April 2001, there was no sign 
of pustules, blisters, or excoriation.  Likewise, the 
evidence does not show any disfigurement.  On the contrary, 
the veteran's residual scarring was described as superficial.  
During examination in April 2001, there was no 
hyperpigmentation or hypopigmentation and it was opined that 
the veteran likely had superficial erosions that were 
healing.   

With consideration of the current version of Diagnostic Code 
7806, the Board notes that these criteria are only applicable 
after August 22, 2002.  The evidence for this period does not 
show that the veteran's service-connected skin condition 
affects 20 to 40 percent of the entire body or 20 to 40 
percent of the exposed areas.  The veteran's skin disability 
affects an unexposed area of the veteran's body (her buttocks 
and posterior thighs).  It was recently opined that the total 
percentage of her body affected by her skin disability of 
this area was 5 percent.  

While the veteran noted that she used antibiotics and topical 
washes, the evidence since August 2002 does not show that the 
veteran required systemic therapy such as corticosteroids or 
other immunosuppressive drugs for a total duration of six 
weeks or more, but not constantly, during the past 12 months.  
On the contrary, the veteran was noted to have no nervous or 
systemic manifestations of her skin condition in March 2004.  

Accordingly, the Board concludes that the preponderance of 
the evidence is against the claim for an evaluation in excess 
of 10 percent.  In reaching this decision, the Board has 
considered all potentially applicable diagnostic codes as 
well as the applicability of staged ratings but has found no 
schedular basis for assigning a rating in excess of 10 
percent for this disability at any time during the initial 
evaluation period.  

The Board has also considered whether the claim should be 
referred to the Director of the Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2005).  However, review of the record does not 
show that that the veteran has required frequent 
hospitalization for her skin disability.  In addition, the 
manifestations of the disability are contemplated by the 
pertinent rating criteria.  The evidence shows that the 
veteran continued to be employed as an accountant.  In sum 
there is no indication in the record that the average 
industrial impairment resulting from the disability would be 
in excess of that contemplated by the evaluation currently 
assigned.  Accordingly, the Board finds that the criteria for 
submission for assignment of an extra-schedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

An initial rating in excess of 10 percent for a chronic skin 
disability of the buttocks and posterior thighs is denied.  

REMAND

With respect to the veteran's claim for service connection 
for anemia, the Board notes that the RO provided the veteran 
with letters in December 2001, November 2002, and March 2004 
that address the VCAA; however, these letters do not satisfy 
the notification requirements of the VCAA and the 
implementing regulations.  The December 2001 and March 2004 
letters are inadequate as they addresses the VCAA in the 
context of a claim for service connection for a gynecological 
condition, service connection for a skin condition, and a 
higher evaluation for a skin disorder, and do not inform the 
veteran of the information and evidence necessary to 
substantiate her claim for service connection for anemia.  
While the veteran was informed of the evidence necessary to 
establish entitlement to the benefits sought and the 
information needed from the veteran to support her claim for 
service connection for anemia in the November 2002 letter, 
she was not informed of the evidence VA would obtain on her 
behalf.  Also, the veteran was not requested to provide 
evidence in her possession that pertains to her claim for 
service connection for anemia.  On remand, the RO should 
ensure compliance with the VCAA as it pertains to her claim.   

In addition, pertinent VA treatment records have been 
associated with the claims folder since the RO's most recent 
consideration of the claim.  The record does not reflect that 
the appellant has waived her right to have this evidence 
initially considered by the RO.  

Accordingly, this case is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, D.C., for the 
following actions:

1.  The RO or the AMC should send the 
veteran a letter that complies with the 
notification requirements of 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  This 
letter should include notice that she 
should submit any pertinent evidence in 
her possession and provide any 
identifying information and authorization 
necessary for the VA to obtain any other 
medical records, not already of record, 
pertaining to treatment or evaluation of 
her anemia.  

2.  Then, the RO or the AMC should 
undertake appropriate development to 
obtain any pertinent evidence identified 
but not provided by the veteran.  If the 
RO or the AMC is unsuccessful in 
obtaining any pertinent evidence 
identified by the veteran, it should so 
inform the veteran and request her to 
provide the outstanding evidence.

3.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

4.  Then, the RO or the AMC should 
readjudicate the issue of entitlement to 
service connection for anemia based on a 
de novo review of the record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, the RO or 
the AMC should issue a supplemental 
statement of the case and afford the 
veteran an appropriate opportunity to 
respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome warranted.  

The veteran need take no action until she is otherwise 
notified, but she has the right to submit additional evidence 
and argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals



 Department of Veterans Affairs


